FILE COPY




                    Fourth Court of Appeals
                           San Antonio, Texas
                                December 15, 2021

                               No. 04-20-00356-CR

                            John Stewart MUELLER,
                                    Appellant

                                         v.

                              The STATE of Texas,
                                    Appellee

         From the 198th Judicial District Court, Bandera County, Texas
                       Trial Court No. CR-XX-XXXXXXX
                 Honorable M. Rex Emerson, Judge Presiding


                                  ORDER
        On August 4, 2021, the court ordered this appeal abated and remanded for
appointment of new counsel for appellant, John Stewart Mueller. On August 5, 2021, the
trial court appointed Patrick Maguire as Mueller’s attorney. The trial court clerk has since
filed a supplemental clerk’s record containing the order appointing new counsel. We
therefore ORDER that this appeal is REINSTATED on the active docket of this court.


It is so ORDERED December 15, 2021.


                                                             PER CURIAM



ATTESTED TO:__________________________
            MICHAEL A. CRUZ,
            CLERK OF COURT